DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 03/23/2021.  
Claim 5 has been canceled.
Claims 1-4 and 6-15 are pending and have been examined.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 9 is objected to because of the following informalities:  
As per claim 9, “the second note and the and third sticky note” in lines 3-4 requires correction (note: there is lack of antecedent basis for “the second note” .  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations (e.g. claim 11) in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim 

Response to Arguments
Previous objections to the claims have been withdrawn in view of claim amendments.  
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (US 20040017400 A1) in view of Noda et al. (US 20170255369 A1), Ly (US 20030206203 A1, hereinafter referred to as “Ly2”), and High et al. (US 20150347125 A1).
As per independent claim 1, Ly teaches an information processing apparatus comprising: a processor programmed to function as (e.g. in paragraph 27, computer(s)) a sticky note generator configured to generate, from a task list (e.g. in paragraphs 11-12, 27-28, 30, 46, 50, and 64, and figure 13, “sticky notes… changes made in the project plan view 268 may be viewed in the data view 262” via converting information of the “project-planning file”/tasklist to the “data object file” to generate “data display”/view with “with additional selected structure” including e.g. “x-axis and y-axis category association”, etc.; note: task list can also be interpreted as figure 5 and paragraph 45, or common file in figure 13 item 272, etc.), a first label corresponding to an attribute of a task, a second label corresponding to a value of the attribute, and a third sticky note corresponding to a task content of the task list (e.g. in paragraphs 40-43 and figure 3, e.g. “"personnel" category 77 on its x-axis [first label]… x-axis category 77…having an associated x-axis label 76…[e.g.] "Julianne"…label [second label]…[associated with e.g.] market research data note 54…to show that the market research activity will be performed by Julianne [third sticky note]”); and an attachment unit configured to locate the first label and the second label on an axis, and attach the third sticky note at a position corresponding to the second label (e.g. in figure 3 market research data note 54…to show that the market research activity will be performed by Julianne” displayed below the second label), wherein the sticky note generator is further configured to generate an additional label corresponding to a second attribute of the task (e.g. in paragraphs 40-41, “category 78 [label corresponding to second attribute] is segregated into a series of rows, with each row having an associated y-axis label”), and the attachment unit attaches the first label, the second label, and the third sticky note (e.g. in figure 3 and paragraphs 40-43, labels and sticky note is attached to display, see also above) while assigning one of two attributes to a vertical axis and the other of the two attributes to a horizontal axis (e.g. in figure 3 and paragraphs 40-41, categories assigned to respective axes), but does not specifically teach each label is a sticky note and the second attribute of the task indicating an importance of the task and wherein the third sticky note is provided in a predetermined color of a plurality of colors, the plurality of colors representing different ones of a current completion level of the task content.  However, Noda teaches associated labels being sticky notes (e.g. in paragraphs 3, 63, 85 and 118, “sticky notes are used on a screen… electronic whiteboard, a to-do list”, and figure 6 category aspect label “food” has associated lower level aspect labels e.g. “vegetables” that are related to “carrot”, “potato”, etc.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ly to include the teaching of Noda because one of ordinary skill in the art would have recognized the benefit of further using sticky notes as labels to represent KSR Int'l Co v. Teleflex Inc., 550 US 398,82 USPQ2d 1385,1396 (U.S. 2007) and MPEP § 2143(B)).  Ly2 teaches an attribute of a task indicating an importance of the task (e.g. in paragraphs 44-45 and 49, “selects the "priority" [i.e. importance] category from the category selection bin”, and figure 6 showing "priority" assigned to y-axis associated with tasks).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Ly2 because one of ordinary skill in the art would have recognized the benefit of allowing the user to use/view other relevant task attributes.  High teaches a sticky note provided in a predetermined color of a plurality of colors, the plurality of colors representing different ones of a current completion level of task content (e.g. in paragraphs 23 and 26, “the sticky note 302 can be yellow in color when…"not started"…and then change to blue in color when…"in progress" [or] if the time to completion of the task is a little behind the predetermined schedule, the sticky note 302 can change color from blue to yellow, for example. If the time to completion of the task is seriously behind the predetermined schedule, the sticky note 302 can change color from blue to red”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the 
As per claim 2, the rejection of claim 1 is incorporated and the combination further teaches wherein the attachment unit locates the first sticky note corresponding to a selected attribute and the second sticky note on the axis (e.g. Ly, in paragraphs 40-41 and 43, “particular user may select or add different categories depending upon different needs of that particular user” , a category “having an associated…label 76…[e.g.] "Julianne"…label” and figure 3; Noda, paragraphs 3, 85 and 118, aspect labels including sticky notes).
As per claim 3, the rejection of claim 2 is incorporated and the combination further teaches wherein the attachment unit locates a first sticky note corresponding to a non-selected attribute at a location different from the axis (e.g. Ly, in paragraph 40 and figure 3 “Train Sales Force” with not classified/”selected” location and Noda, paragraphs 3, 85 and 118, aspect labels including sticky notes; or note also: Ly, in figure 3 showing region with associations that includes the axis and Noda, in paragraphs 63 and 118, and figure 3 “preparation region” different from region with associations, which facilitates a designated area from which sticky notes (with attributes) can be selected).  
As per claim 4, the rejection of claim 1 is incorporated and the combination further teaches wherein when a task content in which a value of the attribute is not set exists, the sticky note generator generates a second sticky note indicating that the value of the attribute is not set (e.g. Ly, in paragraph 40 and figure 3 
As per claim 6, the rejection of claim 1 is incorporated and the combination further teaches a conversion unit configured to, when a sticky note generated by an operator is attached on a position corresponding to the second sticky note, convert the sticky note into the third sticky note (e.g. Ly, in paragraphs 30 and 41 and Noda, paragraphs 3, 85 and 118, aspect labels including sticky notes; note also: Noda, paragraph 103 and figure 9 sticky note becomes associated with another sticky note).  
As per claim 8, the rejection of claim 6 is incorporated and the combination further teaches a task list generator configured to generate a task list from the first sticky note, the second sticky note and the third sticky note (e.g. Ly, in paragraphs 12, 49-50, and 64, “category and data note information…may then be converted into [the] traditional project plan [which] includes a task list”; Noda, paragraphs 3, 85 and 118, aspect labels including sticky notes).
As per claim 12, the rejection of claim 1 is incorporated and the combination further teaches wherein the first sticky note is a first axis first sticky note corresponding to a first attribute of a task (e.g. Ly, in paragraphs 40-41 and figure 3, e.g. “"personnel" category 77 on its x-axis”; Noda, paragraphs 3, 85 and 118, aspect labels including sticky notes), the second sticky note is a first axis second sticky note corresponding to a value of the first attribute (e.g. in paragraphs 40-41 and figure 3, e.g. “x-axis category 77…having an associated x-axis label 76…[e.g.] "Julianne"…label”; Noda, paragraphs 3, , and the sticky note generator is further configured to generate a second axis first sticky note corresponding to a second attribute of the task (e.g. Ly, in paragraphs 40-41, “category 78 [label corresponding to second attribute]…y-axis”; Ly2, in figure 6 and paragraph 49, “Y category 51 has been selected to be "priority"”) and a second axis second sticky note corresponding to a value of the second attribute (e.g. in paragraphs 40-41, “category 78 [label corresponding to second attribute] is segregated into a series of rows, with each row having an associated y-axis label”; Ly2, in figure 6 and paragraph 49, “row 53 has a label of "critical" 61, row 54 has a label of "very high" 62”, etc.), wherein the attachment unit is configured to locate the first axis first sticky note, the second axis first sticky note, the first axis second sticky note and the second axis second sticky note on respective first and second axes (e.g. Ly, in figure 3 and paragraph 40 and Ly2, in figure 6 and paragraph 49, displaying “"personnel" category 77 on its x-axis” associated with “"Julianne"”, etc. and displaying “Y category 51 has been selected to be "priority"” associated with “"critical"”, etc.), and to attach the third sticky note at a position corresponding both of the first axis second sticky note and the second axis second sticky note (e.g. Ly, in figure 3; Ly2, in paragraphs 49-50, “displayed in a grid cell to indicate how that note has been classified as to each of the two categories”), and wherein the first attribute is a person in charge of the task and the second attribute is an importance level of the task (e.g. Ly, in figure 3 and paragraph 40-41, “personnel" category 77 on its x-” and Ly2, in figure 6 and paragraph 49, “Y category 51 has been selected to be "priority"”).
As per claim 13, the rejection of claim 12 is incorporated, but Ly does not specifically teach wherein the processor is further configured to generate additional candidate axis sticky notes which are displayed outside of an area defined by the first axis and the second axis, and are selectable for a user, and upon selection of an additional candidate axis sticky note, the processor is configure to replace at least one of the first axis first sticky note and the second axis first sticky note.  However, Ly2 teaches generating additional candidate axis labels which are displayed outside of an area defined by a first axis and a second axis (e.g. in figure 6 item 44 showing separate area with categories/labels to select), and are selectable for a user, and upon selection of an additional candidate axis label (e.g. in paragraph 42 and 49, “category 51 has been selected from category selection control 44’), replacing at least one of a first axis first label and a second axis first label (e.g. in paragraphs 49-51 and figures 6-7 showing “location” label replaced with “cost” label).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Ly2 because one of ordinary skill in the art would have recognized the benefit of allowing the user to modify the axis labels (e.g. change of mind) and/or view/use other relevant categories.  
As per claim 14, the rejection of claim 1 is incorporated and the combination further teaches wherein at least one of the vertical axis and the horizontal axis is set based upon a stored management table (e.g. Ly, in paragraphs 12, 45, 49-50, and 64, “traditional project plan” including table of figure 7 “stored in a project-planning file 275”, i.e. stored management table, “converted…the traditional project plan to the more flexible data arrangement” of figure 3 including features of each axis, i.e. stored management table, and/or “classification table 100 is just one of several methods available to store and maintain classification data”, i.e. stored management table).
As per claim 15, the rejection of claim 12 is incorporated and the combination further teaches wherein at least one of the vertical axis and the horizontal axis is set based upon a stored management table (e.g. Ly, in paragraphs 12, 45,  49-50, and 64, “traditional project plan” including table of figure 7 “stored in a project-planning file 275”, i.e. stored management table, “converted…the traditional project plan to the more flexible data arrangement” of figure 3 including features of each axis, i.e. stored management table, and/or “classification table 100 is just one of several methods available to store and maintain classification data”, i.e. stored management table).
Claim 10 is the medium claim corresponding to apparatus claim 1, and is rejected under the same reasons set forth and the combination further teaches a non-transitory computer readable medium storing a program that causes a computer to execute information processing (e.g. Ly, in paragraph 27-28; Noda, in paragraphs 122-123).
.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (US 20040017400 A1) in view of of Noda et al. (US 20170255369 A1), Ly (US 20030206203 A1, hereinafter referred to as “Ly2”), and High et al. (US 20150347125 A1) as applied above, and further in view of Benhase et al. (US 20050120293 A1).
Asper claim 7, the rejection of claim 1 is incorporated, but the combination does not specifically teach a movement unit configured to, when the second sticky note is moved, move the third sticky note along with movement of the second sticky note.  However, Benhase teaches a movement unit configured to, when a second item is moved, move a third item along with movement of the second item (e.g. in paragraphs 26 and 41 and figures 6-7 showing “reordering of columns” causing moving of associated item(s)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sticky notes of the combination to include the teaching of Benhase because one of ordinary skill in the art would have recognized the benefit of maintaining relationships between associated items and/or facilitating reordering.  
As per claim 9, the rejection of claim 7 is incorporated and the combination further teaches a task list generator configured to generate a task list from the first sticky note, the second note and the and third sticky note (e.g. Ly, in paragraphs 12, 49-50, and 64, “category and data note information…may then be [the] traditional project plan [which] includes a task list”; Noda, paragraphs 3, 85 and 118, aspect labels including sticky notes).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
Sumiyoshi et al. (US 20140164852 A1) teaches sticky note features (e.g. in figure 11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        03/25/2021

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176